Case: 18-50513      Document: 00514914606         Page: 1    Date Filed: 04/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-50513                            FILED
                                  Summary Calendar                      April 12, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

              Plaintiff-Appellee

v.

GEOVANNY ANTONIO LOYOLA-VILLEGAS, also known as Loyola
Geovanny Anto Villegas, also known as Giovanny Loyola, also known as
Geovanny Antonioloyo Villegas, also known as Geovanny Antoni
Villegasloyola, also known as Geovanny Anton Loyola-Villegas, also known as
Geovanny Loyolavillegas, also known as Geovanny Loyola, also known as
Geovanny A. Loyola-Villegas,

              Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CR-48-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Geovanny Antonio Loyola-Villegas pleaded guilty to illegal reentry into
the United States.        The district court sentenced him to 24 months of
imprisonment. This sentence was within the range prescribed by the United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-50513      Document: 00514914606        Page: 2     Date Filed: 04/12/2019


                                     No. 18-50513

States Sentencing Guidelines. Loyola-Villegas now appeals, arguing that his
sentence is substantively unreasonable because it is greater than necessary to
accomplish the sentencing goals listed in 18 U.S.C. § 3553(a).
       Because Loyola-Villegas did not object to the substantive reasonableness
of his sentence in the district court, plain error review applies. 1 See United
States v. Heard, 709 F.3d 413, 425 (5th Cir. 2013). Loyola-Villegas’s sentence
is presumptively reasonable because it fell within his advisory Guidelines
range. See id. at 424. “The presumption is rebutted only upon a showing that
the sentence does not account for a factor that should receive significant
weight, it gives significant weight to an irrelevant or improper factor, or it
represents a clear error of judgment in balancing sentencing factors.” Id. at
424-25 (quoting United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009)).
      Loyola-Villegas argues that his sentence overstates the seriousness of
his offense and his dangerousness because § 2L1.2 overemphasizes a
defendant’s criminal history by “double counting” prior convictions, factoring
them into both the offense level and the criminal history calculation. He
further contends that the sentence fails to reflect his personal history and
characteristics. Finally, he argues that the then-impending arrival of his first
child changed his outlook on life and provided him a reason to stay in Mexico;
thus, the sentence is greater than necessary to provide adequate deterrence
and to protect the American public.




      1  For the sake of preserving the issue, Loyola-Villegas challenges the standard of
review, arguing that other circuits review the reasonableness of a sentence for an abuse of
discretion. Likewise, Loyola-Villegas also wishes to preserve his argument that a
presumption of reasonableness should not apply to a within-Guidelines sentence calculated
under § 2L1.2 of the Sentencing Guidelines because § 2L1.2 is not the result of empirical
evidence or study. As Loyola-Villegas concedes, these arguments are foreclosed by our
precedent and we therefore do not address them. See Heard, 709 F.3d at 425; United States
v. Rodriguez, 660 F.3d 231, 232-33 (5th Cir. 2011).


                                            2
    Case: 18-50513    Document: 00514914606     Page: 3   Date Filed: 04/12/2019


                                 No. 18-50513

      We have rejected the argument that a sentence based on § 2L1.2 is
substantively unreasonable because § 2L1.2 counts a defendant’s criminal
history twice. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009).
As for Loyola-Villegas’s remaining arguments, the record makes clear that the
district court reviewed the presentence report, the § 3553(a) factors, and
Loyola-Villegas’s criminal history. Loyola-Villegas has not shown that his
sentence reflects an improper balancing of the sentencing factors. Thus, he
has not rebutted the presumption of reasonableness. See United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                       3